Holcomb, J.
(concurring) — I cannot fully concur in all that is said in the foregoing opinion, believing that much of it is unnecessary; but do concur in the result, for the reason that the order of the board of public works did no more than provide a test period within which the reasonableness or unreasonableness of the rates adopted should be established. The court was therefore justified in doing what was stated in Landon v. Public Utilities Comm., 234 Fed. 152,—require that the rates fixed by the commission be first tested, and then the matter be determined as to whether or not they proved confiscatory. This is exactly such a case. The carriers themselves could not determine definitely what, in every respect, should be considered as bases for rate making. In a case of such general public concern, and of such far-r¿aching importance to the carriers, nothing could be fairer than that an experimental *596order, for a reasonable period, be made as was made by the department. The result is therefore right.